Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicants amendments dated 4/29/2021.

	The status of the claims is as follows:
		Claim 5 has been cancelled; and
		Claims 1-4 and 6-10 are herein addressed in detail below.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (2012/0023831A1) in view of Cornell (2,933,781).
Matsumoto et al. (2012/0023831A1) discloses a weather strip for a vehicle comprising an exterior weather strip mounted on an exterior edge of a door fame and an interior weather strip pivotally connected to the exterior weather strip [Claim 1] wherein the exterior weather strip includes an exterior lip portion [Claim 2] wherein the interior 4] wherein the exterior weather strip includes a base portion mounted on the exterior edge of the door frame with the exterior lip portion extending form the base portion towards an exterior edge of ta vehicle body with the core and base portion being integrally combined [Claim 6] wherein the interior weather strip includes an extension portion extending from the interior sealing portion toward the exterior weather strip and an interior lip portion formed on a bottom end of the interior sealing portion [Claim 8] and wherein the interior sealing portion includes an upper wall extending in an arc shape and a lower wall extending in an inclined direction and a cavity defined by the upper wall and the lower wall [Claim 9].

    PNG
    media_image1.png
    539
    641
    media_image1.png
    Greyscale


All of the elements of the instant invention are discussed and shown in detail above except providing a cylindrical portion received within a cavity formed between the interior and exterior weather strip and connected via an elastic bridge(s), (i.e., a ball and socket type connection with extensions/bridges).
Cornell (2,933,781) discloses a cylindrical portion received within a cavity formed between two sealing structures with the cavity having elastically formed bridges.


    PNG
    media_image2.png
    256
    516
    media_image2.png
    Greyscale



It would have been obvious before the effective filing date of the claimed invention to provide a pivotal connection between the interior and exterior weather strip of Matsumoto et al. (2012/0023831A1) with a ball and socket type of connection as taught by Cornell (2,933,781)) since a ball and socket connection allows for greater rotation between the two weather strips as well as providing an easy replacement of either one of the weather strips without replacing both strips.  Furthermore, the weather .

Claims 3, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.